Russell, J.
The judge of the superior court did not err in overruling the certiorari. According to the answer, which was not traversed, the trial court properly overruled the defendant’s motion for a continuance, and ruled the case to trial. The defendant, though present, made no effort to amend his plea, and waived his right to complain of the dismissal of his appeal, by declining to interpose any objection at the time the motion to dismiss it was made. Courts of review can not adjudicate questions which are not presented in the trial court.

Judgment affirmed.

Certiorari; from Tattnall superior court — Judge Sheppard. May 22, 1912.
H. H. Elders, for plaintiff in- error.